DETAILED ACTION
The present application 16/838,938, filed on 04/02/2020, is being examined under the first inventor to file provisions of the AIA .  
Drawings
2	The drawings received on 04/02/2020 are accepted by the Examiner.
Priority
3.	Applicant’s claim for the benefit of a prior-filed application under Application No: 16/383,122 which filed on 04/12/2019 is acknowledged. 

Review under 35 USC § 101
4.	Claims 1-20 are directed a system, an apparatus and a method have been reviewed.  
Claims 1-10 are appeared to be in one of the statutory categories [e.g. a process].  Claim 1-10 recites a method navigating structured and unstructured data using a relational computer model.  Claims 1-10 do not seem to fall in one of the grouping of abstract ideas enumerated in the 2019 PEG.  Claims 11-20 appeared to be in one of the statutory categories [e.g. Machine], the Machine is a computing system comprising a user computing device and a server navigating structured and unstructured data using a relational computer model.  Claims 11-20 do not seem to fall in one of the grouping of abstract ideas enumerated in the 2019 PEG.  Therefore claims 1-20 are qualified as eligible subject Matter under 35 USC 101.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




.

Claim 1 recites the limitation “its” in line 4.  It is unclear what “its” is referring to.
Claim 1 recites the limitation "the data" in line 6.  There is insufficient antecedent basis for this limitation in the claim
Claim 1 recites the limitation “the retrieve data” in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “data” in line 15.  It is unclear whether this is referring to the retrieved data or other data.
Claim 1 recites the limitation “ their respective metadata" in line 15.  It is unclear what “their” is referring to.
Claim 11 recites the limitation “its" in line 7.  It is unclear what “its” is referring to.
Claim 11 recites the limitation "the data" in line 8.  There is insufficient antecedent basis for this limitation in the claim
Claim 11 recites the limitation “the retrieved data” in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “data” in line 17.  It is unclear whether this is referring to the retrieved data or other data.
Claim 11 recites the limitation "their respective metadata" in line 18.  It is unclear what their is referring to.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



6.	Claims 1, 4-8, 10, 11, 14-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Latzina et al. (US 2008/0319947 A1), hereinafter Latzina.
Referring to claim 1, Latzina discloses a method of navigating structured and unstructured data using a relational computer model (See para. [0046], para. [0066] and para. [0047], browsing or searching ontologies/semantic webs using hierarchical relations), the method comprising: 
receiving, by a server, an electronic template having a set of input fields (See para. [0110] and Figures 18-20 receiving input specification widget having input fields, the input specification widget is a template or form to construct search queries), the electronic template identifying at least a portion of data stored within a database (See para. [0043], para. [0110]-para. [0112], the input specification widget generates a search query to identify a record or a tuple value existing as part of one or more database table attributes) and its corresponding domain and a display attribute (See para [0043], para. [0110]-para. [0112] and Figures 18-20 , the input specification widget generates the search query and receives search results based upon one or more domain(s) and a display attribute “ role” of a user, e.g., a user as a manager, employee or sales persons), the electronic template further identifying a database storing the data (See para.[0087] and para. [0091] and Figure 13, the input specification widget is used to send the search query to any one or a database servers storing the record or the tuple value [e.g. relational data]);
the data into a set of unique domain data tables (See para. [0066]-para [0068] and Figures 4 & 6, the application server parses record data in domain tables 415, 601) each domain data table corresponding to the domain having a first criterion received from the electronic template (See para. [0068], para. [0110]-para [0112] and Figures 4& 20, the input specification widget in Figure 20 has a first inputted field/criterion is corresponding to domain table(s) in Figure 4); 
parsing, by the server, each unique data table into a set of unique dimension tables (See para [0066]-para. [0068] and para. [0083] and Figures 4, 6, 15 and 16 the applications parses record data in relation tables), each dimension data table corresponding to a predetermined dimension having a second criterion received from the electronic template (See para. [0068], para. [0083], para. [0110]-para [0112] and Figures 4, 6, 15, 16 & 20, the input specification widget in Figure 20 has a second inputted field/criterion is corresponding to relation table(s) in Figure 4);
 generating, by the server in accordance with the electronic template, a nodal network comprising a set of nodes where each node represents at least a portion of the retrieved data (See para. [0096], para. [0110], para. [0119] and Figures 17, 18 & 26, generating a sematic map or graph such as 1705 in response to received query corresponding to the input specification widget [e.g. template], the semantic map generates a number of nodes are illustrates such as a domain node person 1720 and domain location node 1721), each node having metadata comprising a unique identifier corresponding to a unique domain table and a unique dimension table corresponding to data associated with each node (See para. [0096] and Figure 17, the semantic map 1705 includes the domain node person 1720, the domain location node 1721, the node staff is part of the domain of person, and hence linked to the domain person node 1720 via the edge 1722, associated with the edge 1722 is a percentage value of 95% denoting the probability that the staff node 1725 is a member of the domain of person, an edge 1724 connects the Vermont node 1723 to the domain location node 1721, wherein an edge 1724 denotes that there is a 58% probability that Vermont is in the domain of location); 
linking, by the server, one or more nodes based their respective metadata (See para. [0096] and para. [0097] and Figure 17 edges representing semantic relations, linking the domain node person to the staff node and linking the Vermont node to the domain location node and etc.); and 
upon receiving a request from a user computing device (See para. [0116] and Figure 24, receiving a search query “manager who provides feedback to sue” from a user): 
parsing, by the server, the request to identify a nodal network associated with the request (See para. [0116]-para. [0119] and Figures 24-26, the application server identifies a number of nodes [e.g. the semantic map is a nodal network] representing the received query, e.g. a semantic of map of people)
 iteratively executing, by the server, an analysis protocol on the data corresponding to the nodes within the identified nodal network; (See para. [0116]-para. [0119] and Figures 24-26, the application server uses semantic mapping analysis, in lieu of domains and tables to connect the number of nodes in the form of semantic relations) and 
displaying, by the server on a graphical user interface of the user computing device, data associated with the execution of the analysis protocol (See para [0118]-para. [0119] and Figure 26, displaying a domain of persons 2612 has a number of nodes representing people [e.g., the semantic map of people] and using the semantic mapping analysis to connect the number of nodes, for example, a node 2620 is linked to node 2613 by a semantic relation 2615, such that node 2613 titled “sue” is a manger of [e.g. the semantic relation 2615] “Mary” as represented by node 2620, the semantic map reflects principles of graph theory).
As to claims 4 and 14, Latzina discloses the server utilizes an artificial intelligence model to identify the corresponding node (See para [0088] and Figure 11, the application server uses AI to determine appropriate semantic relations for the nodes). 
As to claims 5 and 15, Latzina discloses wherein the server executes a natural language processing protocol to identify a category of the received request (See para. [0043] and para. [0101], the application server uses natural language form to identify relations area of the received search query). 
As to claims 6 and 16, Latzina discloses initiating, by the server, an application programming interface to retrieve data from one or more databases (See para. [0118] and Figure 26, the application servers sues a map generation interface to retrieve data from all domains and data database 411), wherein the server revises the nodal network in accordance with data retrieved via the application programming interface (See para. [0118] and Figure 26, the nodes in a semantic map are reflecting training data packet received from the map generation interface). 
As to claims 7 and 17, Latzina discloses wherein the domain data tables correspond to a category of data, the category being selected by a user (See para. [0045], para. [0066]-para [0068] and Figures 4 & 6, the application server parses record data in domain tables 415, 601, a domain is a synonym for category or concept, during the parsing of a search query the query maybe assigned or even parsed as part of a domain or sub-domain, a domain is a category, which, in turn as a set of entities that belong to the same type).
As to claims 8 and 18, Latzina discloses wherein a number unique domain data tables is inputted by a user (See para. [0045], para. [0066]-para [0068] and Figures 4 & 6, the user is able to input specific domains to conduct searches, the domains are corresponding to domain tables 415, 601). 
As to claims 10 and 20, Latzina discloses wherein the display attribute within the electronic template identifies which category of data is displayed on the graphical user interface (See para. [0112] Figure 20, the input widget specification displays a name attribute “Manager Sue” as Persons category or Persons domain). 
Referring to claim 11, Latzina discloses a computer system for navigating structured and unstructured data using a relational computer model (See para. [0046], para. [0066] and para. [0047], browsing or searching ontologies/semantic webs using hierarchical relations), the system comprising: 
 a user computing device configured to display a graphical user interface (See para. [0059] and para. [0091] and Figure 14, allowing a user to input through a GUI  1407 using any one of a number of devices 402, including a cellphone 403, a computer system 404, a television 405 and/or a PDA) ; and a server in communication with the user computing device (See para. [0091] and Figure 14, Application 410 is communicating with one of the user devices), wherein the server is configured to:
 receive an electronic template having a set of input fields (See para. [0110] and Figures 18-20 receiving input specification widget having input fields, the input specification widget is a template or form to construct search queries), the electronic template identifying at least a portion of data stored within a database (See para. [0043], para. [0110]-para. [0112], the input specification widget generates a search query to identify a record or a tuple value existing as part of one or more database table attributes) and its corresponding domain and a display attribute (See para [0043], para. [0110]-para. [0112] and Figures 18-20 , the input specification widget generates the search query and receives search results based upon one or more domain(s) and a display attribute “ role” of a user, e.g., a user as a manager, employee or sales persons), 
the electronic template further identifying a database storing the data (See para.[0087] and para. [0091] and Figure 13, the input specification widget is used to send the search query to any one or a database servers storing the record or the tuple value [e.g. relational data]); 
parse the data into a set of unique domain data tables, each domain data table corresponding to the domain having a first criterion received from the electronic template (See para. [0066]-para [0068] and Figures 4 & 6, the application server parses record data in domain tables 415, 601); 
parse each unique data table into a set of unique dimension tables (See para [0066]-para. [0068] and para. [0083] and Figures 4, 6, 15 and 16 the applications parses record data in relation tables), each dimension data table corresponding to a predetermined dimension having a second criterion received from the electronic template (See para. [0068], para. [0083], para. [0110]-para [0112] and Figures 4, 6, 15, 16 & 20, the input specification widget in Figure 20 has a second inputted field/criterion is corresponding to relation table(s) in Figure 4); 
generate, in accordance with the electronic template, a nodal network comprising a set of nodes where each node represents at least a portion of the retrieved data (See para. [0096], para. [0110], para. [0119] and Figures 17, 18 & 26, generating a sematic map or graph such as 1705 in response to received query corresponding to the input specification widget [e.g. template], the semantic map generates a number of nodes are illustrates such as a domain node person 1720 and domain location node 1721), each node having metadata comprising a unique identifier corresponding to a unique domain table and a unique dimension table corresponding to data associated with each node (See para. [0096] and Figure 17, the semantic map 1705 includes the domain node person 1720, the domain location node 1721, the node staff is part of the domain of person, and hence linked to the domain person node 1720 via the edge 1722, associated with the edge 1722 is a percentage value of 95% denoting the probability that the staff node 1725 is a member of the domain of person, an edge 1724 connects the Vermont node 1723 to the domain location node 1721, wherein an edge 1724 denotes that there is a 58% probability that Vermont is in the domain of location); 
link one or more nodes based their respective metadata (See para. [0096] and para. [0097] and Figure 17 edges representing semantic relations, linking the domain node person to the staff node and linking the Vermont node to the domain location node and etc.); and 
upon receiving a request from the user computing device: parse the request to identify a nodal network associated with the request (See para. [0116] and Figure 24, receiving a search query “manager who provides feedback to sue” from a user); 
iteratively execute an analysis protocol on the data corresponding to the nodes within the identified nodal network (See para. [0116]-para. [0119] and Figures 24-26, the application server uses semantic mapping analysis, in lieu of domains and tables to connect the number of nodes in the form of semantic relations); and display, on the graphical user interface of the user computing device, data associated with the execution of the analysis protocol (See para [0118]-para. [0119] and Figure 26, displaying a domain of persons 2612 has a number of nodes representing people [e.g., the semantic map of people] and using the semantic mapping analysis to connect the number of nodes, for example, a node 2620 is linked to node 2613 by a semantic relation 2615, such that node 2613 titled “sue” is a manger of [e.g. the semantic relation 2615] “Mary” as represented by node 2620, the semantic map reflects principles of graph theory).
                                  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims  2, 3, 9, 12, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Latzina (US 2008/0319947 A1) and in view of Wilson et al. (US 2016/0350834 A1), hereinafter Wilson. 
As to claims 2 and 12, Latzina does not explicitly discloses crawling a set of data sources to collect data.
However, Wilson discloses automatically crawling, by the server, a set of data sources to collect data (See para. [0041] and para. [0053], the server crawls and collects data from web pages or data repositories); and identifying, by the server, a node within at least one nodal network corresponding to the collected data (See para. [0054], identifies nodal interrelationships obtained from the collected data by the crawl and parsing module). 
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the crawling module of Wilson in the Latzina system. Skilled artisan would have been motivated to crawl data from different data sources taught by Wilson in order to improve the way data is stored, retrieved, thereby providing faster and more accurate processing of data which enables faster and more accurate searching when presenting recommendations than is possible with traditional network infrastructures (See Wilson, abstract and para. [0071]). In addition, both of the references (Wilson and Latzina) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as forming data relationships and providing recommendations in response to search requests. This close relation between both of the references highly suggests an expectation of success.
As to claims 3 and 13, Latzina in view of Wilson discloses wherein the server tags the collected data to the corresponding node (See Wilson, para. [0054], the matrix builder incorporates node data for the connected data, the matrix builder incorporates node data for item, attribute, and person nodes collected from the crawl and parsing module). 
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the node data or tags of Wilson in the Latzina system. Skilled artisan would have been motivated to include node data taught by Wilson in order to improve the way data is stored, retrieved, thereby providing faster and more accurate processing of data which enables faster and more accurate searching when presenting recommendations than is possible with traditional network infrastructures (See Wilson, abstract and para. [0071]). In addition, both of the references (Wilson and Latzina) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as forming data relationships and providing recommendations in response to search requests. This close relation between both of the references highly suggests an expectation of success.
As to claims 9 and 19, Latzina discloses the server utilizes an artificial intelligence model (See para [0088] and Figure 11, the application server uses AI to determine appropriate semantic relations for the nodes) but does not explicitly disclose identify a corresponding node for unstructured data.
However, Wilson discloses the server identifies a corresponding node for unstructured data (See para. [0041], identify learned relationships between nodes of synaptic network where the node data are obtained from one or more data sources including unstructured data). 
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the AI model of Latzina in the Wilson system. Skilled artisan would have been motivated to identify a corresponding node for unstructured data, taught by Wilson in order to improve the way data is stored, retrieved, thereby providing faster and more accurate processing of data which enables faster and more accurate searching when presenting recommendations than is possible with traditional network infrastructures (See Wilson, abstract and para. [0071]). In addition, both of the references (Wilson and Latzina) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as forming data relationships and providing recommendations in response to search requests. This close relation between both of the references highly suggests an expectation of success.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xia et al. (US 2018/005035 A1) discloses a method comprises receiving a selection of data from a fact table and one or more dimension tables stored in a data warehouse, mapping data points from the selection of the data from the fact table and the one or more dimension tables to a reference space utilizing a lens function, generating a cover of the reference space using a resolution function, clustering the data points mapped to the reference space using the cover and a metric function to determine each node of a plurality of nodes of a graph, each node including at least one data point, determining a plurality of segments of the graph, each segment including at least one node, and generating a segment data structure identifying each segment as well as membership of each segment, the membership of each segment including at least one node from the plurality of nodes in the graph. 
Blackstone et al. (US 2007/0198564 A1) discloses a metadata model arranged to express concepts in a domain as a domain model. The domain model includes domain elements and at least one hierarchical relationship between domain elements. The system also includes at least one given instance representation of the domain model, which includes instance data stored in a repository. A user interface is associated with the domain model and configured to at least create, view and modify at least one given instance representation of the domain model.

. Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUK TING CHOI/            Primary Examiner, Art Unit 2153